Citation Nr: 0532656	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-18 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
meniscectomy, to include as secondary to the service 
connected degenerative joint disease of the left knee.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to a compensable evaluation for degenerative 
joint disease of the left ankle.

5.  Entitlement to an increased evaluation for degenerative 
joint disease of the right ankle, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased evaluation for flat feet with 
plantar fasciitis, currently evaluated as10 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to 
October 1998.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March and September 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The veteran testified before a Veterans Law Judge who is no 
longer at the Board in June 2003.  In October 2005 the 
veteran again testified before the undersigned Veterans Law 
Judge.

This case was previously before the Board in December 2003 
when it was remanded for further development as required by 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003), and in August 2005 when 
it was remanded to afford the veteran an opportunity to 
testify before a Veterans Law Judge who would be able to 
participate in the decision rendered in his claims.  
Unfortunately, the Board finds it is again necessary to 
remand the claim.

In a substantive appeal accepted in November 2002 as a notice 
of disagreement, the veteran indicated that he wished a 
higher evaluation for his service-connected hemorrhoid 
condition.  This claim is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2003, as noted above, the veteran's claims were 
remanded for further development, to include proffering the 
veteran an examination to determine that nature, extent and 
etiology of his claimed disabilities, and to determine the 
nature and extent of his service connected disabilities.  The 
Board observes that a VA examination report is of record, 
dated in February 2004.  However, after review of the record, 
the Board finds that it provides an inadequate basis upon 
which to either adjudicate the claims for service connection 
or to evaluate the service connected disabilities.

First, the veteran testified in October 2005 that he has 
received treatment subsequent to the VA examination.  These 
records were not available to the examiner for review at the 
time of the examination.  Specifically, the veteran testified 
before the undersigned Veterans Law Judge that he had 
undergone additional magnetic resonance imaging (MRI), and 
had been seen as recently as in June 2005 for his claimed 
cervical spine disability.  He testified that he was 
scheduled to see a surgeon at VA in August 2005.  The veteran 
submitted the report of MRI to the Board, with waiver of 
review by the Agency of Original Jurisdiction, in October 
2005.  This record references a post-service, intervening, 
motor vehicle accident having occurred in early July 2005.

Second, the veteran also reported that his treating private 
and VA physicians had told him that his claimed cervical 
spine disability was the result of the same inservice injury 
in which he injured his knees, ankles, and feet.  Moreover, 
the veteran testified that Dr. Thorp, a private physician who 
had performed the surgery on his left knee in 2002, opined 
that the meniscectomy was also the result of the same 
inservice injury that gave rise to his service connected left 
knee disability.

Finally, the Board notes that the VA examination report 
itself provides an inadequate basis upon which to evaluate 
the service connected disabilities.  Ranges of motion are not 
reported, and the examination itself is for joint disorders, 
but does not contemplate feet disorders.  Moreover, the 
medical evidence presents other symptomatology, including 
neurological manifestations, that are not contemplated in 
this examination.

A review of the service medical records reflects that 
neurological findings were part of the original disability 
for which the veteran was medically discharged from active 
service-i.e., numbness in both feet, particularly around the 
big toes.  He was diagnosed with moderate pes planus, and 
tender knees and ankles with degenerative joint disease in 
these joints noted by bone scan.  Bursitis was also 
diagnosed.  Service connection was originally granted without 
VA examination.  The first VA examination report is dated in 
July 2000, at which time the examiner recommended 
neurological evaluation.  Resultant testing noted possible 
cervical radiculopathy and peripheral neuropathy in March 
2001-prior to the reported July 2005 motor vehicle accident.  
Electromyograph (EMG) and nerve conduction studies (NCS) were 
ultimately found to be normal in May 2001, but the record yet 
demonstrates that such complaints were made prior to the 
recent motor vehicle accident.  The veteran claimed service 
connection for his cervical spine disability initially in 
June 2001.  

Given the complexity and inter-related nature of the 
veteran's orthopedic and neurological disabilities, the 
timing of the veteran's complaints of neurological 
manifestations and the findings of possible cervical spine 
radiculopathy and peripheral neuropathy which clearly pre-
date the recent, July 2005, motor vehicle accident, and the 
inservice findings of bilateral knee and ankle disability as 
secondary to the bilateral pes planus, the Board finds that 
further examination must be afforded-and that this must be 
done with complete review of the claims file.  See 38 C.F.R. 
§ 31.59(c)(4) (2005).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should again request that 
the veteran identify all VA and non-VA 
health care providers who have treated 
him for his claimed left knee and 
cervical spine disabilities, and his 
service connected left knee, bilateral 
ankle, and bilateral foot disabilities.  
The RO should then obtain those medical 
records the veteran identifies that are 
not already of record.

2.  The RO/AMC should ask the veteran to 
identify those physicians who have told 
him that his left knee meniscectomy is 
part and parcel of the service-connected 
left knee degenerative joint disease, and 
who have told him that his cervical spine 
disability is the result of the same 
inservice injury in which he injured his 
knee, ankles, and feet.  The RO should 
then contact these physicians and request 
that they provide an opinion as to the 
etiology of the manifested left knee and 
cervical spine disabilities, and the 
medical rationale for their opinions.  

3.  Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  Following completion of the #1-3 
above, the RO/AMC should make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of his left 
knee meniscectomy and his cervical spine 
disability, and the nature and extent of 
his service-connected left knee, 
bilateral ankle, and bilateral foot 
condition.  All indicated tests and 
studies should be performed, including, 
but not limited to orthopedic and 
neurological evaluations.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of the 
claimed left knee meniscectomy and 
cervical spine disability, and the 
service connected left knee, bilateral 
ankle, and bilateral foot disabilities; 
describe any current symptoms and 
manifestations attributed to the claimed 
left knee meniscectomy and cervical spine 
disability, and the service connected 
left knee, bilateral ankle, and bilateral 
foot disabilities; and provide diagnoses 
for any and all cervical spine, left 
knee, bilateral ankle, and bilateral foot 
pathology.  The examiner is requested to 
offer an opinion as to whether it is as 
likely as not that any manifestations of 
left knee meniscectomy (other than 
degenerative joint disease) and cervical 
spine disability, are the result of his 
active service or any incident thereof; 
are part and parcel of the same inservice 
injury that resulted in the service 
connected left knee, bilateral ankle and 
bilateral foot disabilities or, in the 
alternative, are part and parcel or the 
result of the already service-connected 
left knee, bilateral ankle, and bilateral 
foot disabilities.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claims 
for service connection for left knee 
meniscectomy, including as secondary to 
the service connected left knee 
degenerative joint disease, and a 
cervical spine disability; and an 
increased evaluation for the degenerative 
joint disease of the left knee, and left 
and right ankle, and for flat feet with 
plantar fasciitis, in consideration of 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

